Citation Nr: 1002748	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08 18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

The Board notes that VA Form 21-4138, Statement in Support of 
Claim, received in June 2008, was accepted in lieu of VA Form 
9.  The Veteran did not designate a hearing option.  In 
August 2008, the RO sent the Veteran a letter providing 
information regarding personal hearing options.  The Veteran 
was notified that if he did not respond within 30 days, the 
RO would assume that he did not desire a hearing and his 
claim would be forwarded to the Board.  The Veteran did not 
respond and as such, there are no outstanding hearing 
requests.

In August 2006, the RO denied entitlement to service 
connection for back and bilateral knee disorders.  The 
Veteran appealed the decision and a statement of the case 
(SOC) was issued in August 2008.  The Veteran did not file a 
substantive appeal and as such, the matters are no longer in 
appellate status.  38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Service connection is currently in effect for: 
posttraumatic stress disorder (PTSD), 50 percent disabling; 
residuals of shell fragment wounds of the left index finger 
with retained foreign body and scars, 10 percent disabling; 
residuals of shell fragment wounds of the left leg with 
retained foreign bodies and scars, 10 percent disabling; 
residuals of shell fragment wounds of the right thigh with 
retained foreign bodies and scars, 10 percent disabling; 
tinnitus, 10 percent disabling; residuals of shell fragment 
wounds of the right leg with retained foreign bodies and 
scars, noncompensable; and hearing loss of the left ear, 
rated as noncompensable.  A combined 70 percent rating, when 
employing the bilateral factor of 1.9 percent, has been in 
effect since March 2006.

3.  The Veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim in correspondence sent to the Veteran in 
November 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Notice pursuant to the Dingess decision was also 
included in the letter.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA and 
private medical records, reports of VA examination, and 
records from the City of Newark Fire Department and Division 
of Training.  The Veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran filed an application for TDIU in October 2006.  
He indicated his service-connected PTSD and leg and hand 
injuries prevented him from securing or following any 
substantially gainful occupation.  His application revealed 
that he last worked full-time as a Fire Department Captain in 
October 2003.  He indicated that he became too disabled to 
work in November 2004.  The Veteran stated that he completed 
two years of college.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, will be 
considered one disability.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the Veteran is in receipt of service connection 
for: PTSD, 50 percent disabling; residuals of shell fragment 
wounds of the left index finger with retained foreign body 
and scars, 10 percent disabling; residuals of shell fragment 
wounds of the left leg with retained foreign bodies and 
scars, 10 percent disabling; residuals of shell fragment 
wounds of the right thigh with retained foreign bodies and 
scars, 10 percent disabling; tinnitus, 10 percent disabling; 
residuals of shell fragment wounds of the right leg with 
retained foreign bodies and scars, noncompensable; and 
hearing loss of the left ear, rated as noncompensable.  

When applying the bilateral factor to the residuals of shall 
fragment wounds to the left leg and right thigh, the Veteran 
has a combined 70 percent rating from March 2006 with the 
bilateral factor of 1.9 percent.  Therefore, he meets the 
specific percentage requirements of 38 C.F.R. §§ 4.16(a).  
38 C.F.R. § 4.25, 4.26.  




While the Veteran meets the specific percentage requirements 
of 38 C.F.R. § 4.16(a), there is no competent evidence to 
support his assertions that he is prevented from securing and 
following a substantially gainful occupation by reason of the 
service-connected PTSD and leg and hand disabilities.  
38 C.F.R. § 4.16(b).  

Further, the service connected disabilities, as previously 
noted, do not preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).   

The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In the instant case, the records from the City of Newark Fire 
Department show the Veteran last worked in December 2003 and 
retired in January 2004 after 26 years and one month of 
employment.  He had been in their employ from December 1977.  
He had been a Captain since February 1989.  These records 
show the Veteran had no periods of absence and had a regular 
retirement, i.e. not disability, disciplinary, resignation, 
or accident disability.  

A letter from the City of Newark, Division of Training, dated 
in April 2007 revealed the Veteran began having pain and 
discomfort with his knees beginning in 2000.  The letter 
further indicated the Veteran underwent surgery on both knees 
in 2003 and thereafter, he could no longer perform his field 
duties as a Captain.  As noted above, the Veteran retired in 
January 2004.  

In a September 2006 letter, the Veteran stated that he was 
unable to stand or sit for prolonged periods of time as a 
result of his back and knee conditions.  In a January 2007 
letter, the Veteran himself indicated that he was unable to 
perform his duties as a Fire Captain due to his "worsening 
knee problems."  The Board notes that service connection for 
a bilateral knee disability was denied by the RO in a final 
August 2006 rating decision on both a direct causation basis 
and secondary to the service connected shrapnel wounds and 
scars.

A November 2004 VA neurological examination showed the 
Veteran had no loss of motor function or significant weakness 
from his hand and leg neuralgia and neuropathy.  A November 
2004 report of VA examination revealed that the service 
connected PTSD did not prevent the Veteran from getting 
employment.  This opinion with regard to the PTSD was 
proffered again in April 2006 and May 2007.

A March 2005 VA muscles examination showed no loss of muscle 
function.  In July 2006, pain was considered a major 
functional impact due to osteoarthritis of the lumbar spine.  
The RO also finally denied the claim for a back disorder in 
August 2006.

The April 2006 VA psychiatric examination showed that prior 
to his retirement in January 2004, he was able to perform his 
job properly.  Records from Dr. GL show the Veteran was 
treated for knee pain and arthritis.  The Veteran underwent 
bilateral total knee arthroplasties in 2003. 

An October 2006 VA Joint examination concluded that the back 
and bilateral knee conditions were not secondary to the 
service-connected disabilities.  VA outpatient treatment 
records dated in 2006 show the Veteran sought treatment for 
non-service connected disabilities, to include hyperlipidemia 
and arthralgia of the knees.  A May 2006 entry revealed the 
Veteran retired because of his worsening knee condition.  A 
July 2006 treatment note indicates the Veteran's PTSD was 
stable with no psychiatric hospitalizations. 

A June 2007 VA scars examination concluded that the Veteran 
had no restrictions due to his shrapnel wounds.  The examiner 
opined the scars had no impact on physical or sedentary 
employment.  The examiner indicated it was most likely the 
Veteran was unemployed because of his knees, which was not 
related to the shrapnel wounds.  
The May 2007 VA Audio examiner opined that sensorineural 
hearing loss did not have an impact on physical or sedentary 
employment.  Tinnitus was no longer considered bothersome; 
however, it to had no impact on employment.  As noted above, 
PTSD was also found not to impact employment upon VA 
examination in May 2007.

As shown by the Veteran's application for TDIU and records 
from the City of Newark Fire Department, the Veteran was able 
to work from 1977 until his retirement in 2004 as a Fire 
Fighter.  The Veteran was a Captain from February 1989.  
These records clearly show he retired as a result of his 
bilateral knee condition, for which service connection has 
been previously denied.  The Board notes the Veteran 
submitted two Form W-2 Wage and Tax Statements indicating he 
earned some wages in 2006, which shows that the Veteran was 
able to secure employment on two occasions.  

Aside from the Veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected PTSD and hand and leg 
disabilities.  In fact, multiple VA examiners have opined 
that these disabilities had no impact on either physical or 
sedentary employment  Thus, the claim for a TDIU rating is 
denied.  

Although the Board concludes that the Veteran is not entitled 
to TDIU on the basis of his service-connected disabilities, 
the Board must consider whether referral is necessary for 
extraschedular consideration.  The purpose of the Rating 
Schedule is to compensate a veteran for the average 
impairment in earning capacity resulting from his service-
connected disabilities. 38 C.F.R. § 4.1.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disabilities.  Id.  However, in some cases a disability 
picture may present exceptional or unusual circumstances with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b).  In these cases, a referral 
for consideration of an extraschedular rating is warranted.  
Id.

The Board observes that the threshold for referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) is lower 
than that for TDIU under 38 C.F.R. § 4.16(b).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); see also VAOGCPREC 6-96 
(August 16, 1996).  In this regard, a veteran need only show 
marked interference with employment, and not difficulty in 
obtaining or retaining employment.  See Thun v. Peake, 22 
Vet. App. 111, 117 (2008).

In Thun, the Court held that the determination of whether a 
veteran is entitled to an extraschedular rating under 38 
C.F.R. § 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, in considering whether 
referral for extraschedular consideration is appropriate the 
Board must compare the level of severity and symptomatology 
of a veteran's disability with the established criteria found 
in the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id.

In the instant case, but for tinnitus, the Veteran is not in 
receipt of the maximum disability rating for any of his 
service-connected disabilities; however, the Veteran does not 
contend that tinnitus interferes with employment.  Moreover, 
in May 2007, tinnitus was no longer considered bothersome.  
There is no competent evidence of record which indicates that 
the service-connected disabilities are characterized by 
symptomatology which is not contemplated by the rating 
criteria contained in the Rating Schedule.     

As discussed above, the Veteran was able to work from 1977 
until his retirement in 2004 as a Fire Fighter.  The evidence 
of record shows he sought early retirement as a result of 
non-service connected knee disabilities.  Despite arguments 
that he was unemployable due solely to his service-connected 
PTSD and hand and leg disabilities, multiple VA examiners 
opined that these disabilities, as well as the service 
connected tinnitus and hearing loss, had no impact on either 
physical or sedentary employment  
When employing the bilateral factor, the combined rating of 
the Veteran's disabilities is 70 percent; and, whether viewed 
separately or as one disability picture, the Board is of the 
opinion that the current ratings accurately reflect the 
reduction in earning capacity caused by these disabilities.  
Thus, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to TDIU is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


